DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wlodarski et al. (U.S. Patent No. 6,597,455 B1; hereafter Wlodarski).
 	Regarding claim 1, Wlodarski discloses a cable inspection apparatus, comprising: an image capturing device includes a ring camera frame and a plurality of cameras mounted on the ring camera frame and distributed at intervals on a circumference of the ring camera frame (see Wlodarski Fig. 2, items 24 and 45), the cameras simultaneously capture images of a cable to be inspected extending through the ring camera frame from a plurality of different angles (see Wlodarski Figs. 2 and 3, items 45 and W); and a determination device adapted to determine whether or not a portion of the cable is qualified according to the images (see Wlodarski Fig. 1, item 60. See also Wlodarski col. 6, ll. 61-63 “In an extreme situation where the fault is viewed as particularly serious the computer can shut down the whole production process.”).

 	Regarding claim 2, Wlodarski discloses the cable inspection apparatus of claim 1, wherein the cable extends through the ring camera frame along a central axis of the ring camera frame (see Wlodarski Figs. 1 and 2, items 37 and W), an optical axis of each of the plurality of cameras intersects with the center axis of the ring camera frame at a same point (see Wlodarski Figs. 2 and 3, items 45 and W).

 	Regarding claim 3, Wlodarski discloses the cable inspection apparatus of claim 1, wherein the cameras are evenly distributed at an interval on the circumference of the ring camera frame (see Wlodarski Fig. 2, item 45).

 Regarding claim 4, Wlodarski discloses the cable inspection apparatus of claim 1, further comprising an illumination device provided at a side of the image capturing device in an axial direction of the image capturing device and providing an illumination for the image capturing device (see Wlodarski Figs. 2 and 3, item 35).

 	Regarding claim 5, Wlodarski discloses the cable inspection apparatus of claim 4, wherein the illumination device includes a ring lamp holder through which the cable passes along a central axis of the ring lamp holder and a ring lamp installed on an inner side wall of the ring lamp holder (see Wlodarski Fig. 3, items 38 and 35).

Regarding claim 20, Wlodarski discloses the cable inspection apparatus of claim 1, wherein the cable inspection apparatus inspects a quality of the cable in real time on a production line of the cable (see Wlodarski col. 2, ll. 20-23 “The present invention has an objective the provision of a piece of apparatus that can be placed at the end of the production line that will monitor the wire before it is wound up onto the take-up spool.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wlodarski in view of Miyajima et al. (Pub. No. US 2018/0105393 A1; hereafter Miyajima).
Regarding claims 6 and 7, Wlodarski discloses the cable inspection apparatus of claim 5, but does not disclose a marking device adapted to mark an unqualified mark on a portion of the cable determined to be unqualified, wherein the marking device includes a mounting frame and a printing device mounted on the mounting frame and adapted to print out the unqualified mark onto the cable.
	Miyajima discloses a marking device adapted to mark an unqualified mark on a portion of the cable determined to be unqualified, wherein the marking device includes a mounting frame and a printing device mounted on the mounting frame and adapted to print out the unqualified mark onto the cable (see Miyajima Fig. 3, item 17).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a marking device onto the inspection apparatus of Wlodarski in order to enable the device to automatically mark damaged areas for further evaluation and repair by a user.

Regarding claim 19, Wlodarski in view of Miyajima discloses the cable inspection apparatus of claim 6, but does not specifically disclose that the image capturing device, the illumination device, and the marking device are arranged sequentially in a direction of conveying the cable.
Wlodarski discloses that the illumination ring is first, then the image capture ring, in combination with Miyajima, the marking ring would be last. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the illumination ring after the image capture ring, instead of before, as there are only a limited number of identified, predictable configurations, each of which would have a reasonable expectation of success without undue experimentation (see MPEP 2143(I)(E)). In this case, since the marking apparatus necessarily comes after the imaging section identifies the flaw, there are only three possible configurations: illumination, imaging, marking; imaging, illumination marking; or imaging, marking, illumination (and this third is less likely, as Wlodarski suggests the illumination section being arranged proximate the imaging section).

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wlodarski in view of Belew et al. (U.S. Patent No. 7,006,211 B1; hereafter Belew).
 	Regarding claims 8 and 9, Wlodarski discloses the cable inspection apparatus of claim 1, but does not disclose that the ring camera frame includes a semi-ring upper camera frame and a semi-ring lower camera frame rotatably connected to the semi-ring upper camera frame, the semi-ring upper camera frame is rotatably openable relative to the semi-ring lower camera frame, wherein an end of the semi-ring upper camera frame is connected with an end of the semi-ring lower camera frame by a hinge.
	Belew discloses a ring camera frame that includes a semi-ring upper camera frame and a semi-ring lower camera frame rotatably connected to the semi-ring upper camera frame, the semi-ring upper camera frame is rotatably openable relative to the semi-ring lower camera frame, wherein an end of the semi-ring upper camera frame is connected with an end of the semi-ring lower camera frame by a hinge (see Belew Fig. 2, items 112 and 118).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the inspection apparatus with a hinged ring housing in order to ensure that the cable cannot slip out of the inspection device, and to enable the device to be attached in detached more easily than sliding through a slot as in Wlodarski.
	
	Regarding claims 10-13, Wlodarski discloses the cable inspection apparatus of claim 5, but does not disclose that the ring lamp holder includes a semi- ring upper lamp holder and a semi-ring lower lamp holder, wherein the ring lamp includes a semi-ring upper lamp installed on the semi-ring upper lamp holder and a semi-ring lower lamp installed on the semi-ring lower lamp holder, wherein the semi-ring upper lamp holder and the semi-ring lower lamp holder are rotatably connected, the semi-ring upper lamp holder is rotatably openable relative to the semi-ring lower lamp holder, wherein an end of the semi-ring upper lamp holder is connected with the semi-ring lower lamp holder by a hinge.
	Belew discloses a wire inspection unit with a frame that includes a semi-ring upper holder and a semi-ring lower holder rotatably connected to the semi-ring upper holder, the semi-ring upper holder is rotatably openable relative to the semi-ring lower holder, wherein an end of the semi-ring upper holder is connected with an end of the semi-ring lower holder by a hinge (see Belew Fig. 2, items 102, 104, and 118) , wherein the semi-ring upper holder and the semi-ring lower holder are rotatably connected, the semi-ring upper holder is rotatably openable relative to the semi-ring lower holder (see Belew Fig.2, items 122 and 124) , wherein an end of the semi-ring upper holder is connected with the semi-ring lower holder by a hinge (see Belew Fig. 2, item 118).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the inspection apparatus with a hinged ring housing in order to ensure that the cable cannot slip out of the inspection device, and to enable the device to be attached in detached more easily than sliding through a slot as in Wlodarski.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wlodarski in view of Miyajima as applied to claim 6 above, and further in view of Seefeldt et al. (Pub. No. US 2014/0031901 A1; hereafter Seefeldt).
 	Regarding claims 14-16, Wlodarski in view of Miyajima discloses the cable inspection apparatus of claim 6, but does not disclose a support device on which the image capturing device, the illumination device, and the marking device are supported, wherein the support device includes a support platform on which the image capturing device, the illumination device, and the marking device are supported and a support leg supported on a bottom portion of the support platform, wherein the support leg has a length adjustable in a height direction to adjust a height of the support device, the cable inspection apparatus is usable with cables of different lengths, wherein the image capturing device, the illumination device, and the marking device are movably installed on the support platform and are adjustable in position in a horizontal direction, wherein the image capturing device, the illumination device, and the marking device are movable in a first horizontal direction parallel to the cable and a second horizontal direction perpendicular to the cable.
	Wlodarski in view of Miyajima discloses an inspection apparatus with an image capturing device, an illumination device, and a marking device, but does not discuss how the inspection apparatus is actually supported in a manufacturing environment.
	Seefeldt discloses a support device on which the image capturing device, the illumination device, and the marking device can be supported (see Seefeldt Fig. 1, item 10), wherein the support device includes a support platform on which the image capturing device, the illumination device, and the marking device can be supported (see Seefeldt Fig. 1, item 18) and a support leg supported on a bottom portion of the support platform (see Seefeldt, Fig. 1, item 22), wherein the support leg has a length adjustable in a height direction to adjust a height of the support device (see Seefeldt Fig. 1, items 22 and 52), the cable inspection apparatus is usable with cables of different lengths (the cable passes through the device, it is not affected by the length of the cable), wherein the image capturing device, the illumination device, and the marking device are movably installed on the support platform and are adjustable in position in a horizontal direction (the inspection apparatus can be placed anywhere on the work surface 18, the work station itself is on wheels, and therefore can be moved in any desired direction), wherein the image capturing device, the illumination device, and the marking device are movable in a first horizontal direction parallel to the cable and a second horizontal direction perpendicular to the cable (the inspection apparatus can be placed anywhere on the work surface 18, the work station itself is on wheels, and therefore can be moved in any desired direction).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the inspection apparatus of Wlodarski as modified with a support like that of Seefeldt in order to provide a support which “can be moved to different locations within a facility… in many applications and environments, such as laboratories, product inspection stations, manufacturing assembly stations” as taught by Seefeldt because “such systems may provide improved flexibility for that environment.” (see Seefeldt paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/13/2022